Robinson, J.
— The petition was filed on the twenty-second day of October, 1885. On a date not shown, the court ordered the cause to be tried on written evidence taken in the form of depositions. On the fifth day of April, 1887, the court made the following order: “This cause is continued for the last time.” On the sixth day of September, 1887, depositions were filed by plaintiff. On the eleventh day of October, 1887, the plaintiff filed an application for a continuance, which was amended on the twelfth, “to enable plaintiff to complete his evidence, and perfect the case for trial.” This was overruled. On the fourteenth of October plaintiff asked leave to amend his petition to cure defects therein, and to make it conform to the evidence. This was overruled on the fifteenth, and the case was dismissed “for want of prosecution.” On the seventeenth plaintiff filed a motion asking to have the order of dismissal set aside, and to have a day set for trial upon the evidence on file. This was overruled. The abstract does not purport to set out all the record necessary to a review of the rulings of the court. Appellees deny that it shows all that occurred. None of the evidence is set out.. The ground of the motion to set aside the order of dismissal is not given. It is evident from the record that there had been much delay in bringing the ease on for trial, and that plaintiff was seeking a further delay. 'A complete abstract of the record might show that plaintiff’s claim is without merit. The facts shown by the abstract submitted are not sufficient to overcome the presumption which must be indulged in favor of the rulings of the court below. They are therefore
Affirmed.